Citation Nr: 0918713	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-39 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 
1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina, in which entitlement to TDIU was denied. 

In January 2009 a hearing was held by the undersigned 
Veterans Law Judge.  The transcript is of record. 


FINDINGS OF FACT

1.  The Veteran is service connected for post-traumatic 
stress disorder (PTSD) with dysthymic disorder, evaluated as 
50 percent disabling; diabetes mellitus type II, evaluated as 
20 percent disabling; peripheral neuropathy, right lower, 
evaluated as 20 percent disabling; peripheral neuropathy left 
lower, evaluated as 20 percent disabling; peripheral 
neuropathy, left upper, evaluated as 10 percent disabling; 
peripheral neuropathy, right upper, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
noncompensable bilateral hearing loss.  His combined 
evaluation is 80 percent, effective in August 2004.

2.  The evidence establishes that the Veteran has not been 
employed since September 2000 when he voluntarily left his 
employment.

3.  Resolving all doubt in favor of the Veteran, the medical 
evidence of record demonstrates that the Veteran is 
unemployable due to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For 
the 
purposes of finding one 60 percent disability or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(2).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

The Veteran meets the schedular requirements for TDIU, as he 
has one disability evaluated at 50 percent, and an overall 
combined evaluation of 80 percent, effective in August 2004.  

The determinative issue, therefore, is whether he is shown to 
have been unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

The evidence demonstrates that the Veteran has not been 
employed since September 2000. 

The September 2007 VA examination for PTSD revealed that the 
Veteran continued to evidence signs of PTSD with a GAF score 
of 45 due to moderately severe symptoms with problems working 
and in his relationships.  The Veteran reported nightmares, 
bad dreams, hypervigilance, easy startle reflex, depression, 
diminished interest, poor energy, poor concentration, and 
poor sleep.  He reported he has these symptoms most days and 
that he has had them for many years.   The examiner noted 
that the Veteran appeared to have problems with authority 
figures, problems working and appeared to isolate himself.  
The examiner found that the Veteran had problems with 
authority figures; however he was able to keep his job until 
he retired.  The examiner concluded that the Veteran's 
psychiatric problems did not prevent him from getting 
employment. 

At the October 2007 VA neurological examination the examiner 
found that the Veteran's current neuropathy was moderately 
severe and chronically and gradually progressive in nature.  
The Veteran reported he had been complaining of numbness on 
the right thigh for the last few years.  The examiner opined 
that the symptoms of constant numbness, pain and burning pain 
in the feet would affect, to some extent, sedentary 
employment status. 

The Veteran testified before the undersigned Veteran's Law 
Judge in January 2009 that he took an early retirement from 
the telephone company in 2000 as the situation at the company 
was such that it was better for him to retire than to remain 
because he wouldn't have gained anything from pensions or 
benefits.  The Veteran stated that he was receiving treatment 
for his PTSD but he was reticent to take drugs for his PTSD 
symptoms.  He testified that his PTSD affects his life as he 
does not have a lot of friends, does not get along with his 
brothers and he has trouble with bosses. He also testified 
that he can't walk a lot due to his peripheral neuropathy as 
he experiences swelling, numbness, burning, and stinging in 
his feet.  

A January 2009 private psychological evaluation reviewed the 
Veteran's family, military, and post-military history, and 
evaluated his mental status and current symptoms.  The 
Veteran reported having disagreements with management and 
that he did not like being told what to do or how to do it.  
The Veteran stated he was irritable and always felt afraid, 
with an anxious and negative feelings.  The Veteran reported 
daily flashbacks and disturbing dreams a couple of times a 
week.  The Veteran stated that he does not like being around 
people or crowds.  The examiner found that the Veteran was 
depressed and anxious most of the time, and that his mood 
fluctuated.  The examiner noted that the Veteran got 
flustered, confused and upset in stressful situations.  The 
examiner concluded that the Veteran clinically impressed as 
being permanently and totally disabled from any gainful 
employment.  The examiner also opined that his present 
difficulties were directly attributed to his military service 
and provided for the diagnoses of chronic PTSD, diabetes, and 
a history of wartime related stressors. 

The evidence consists of a September 2007 VA examination 
which concluded that the Veteran's PTSD did not prevent him 
from being employed and a January 2009 private evaluation 
which concluded that the Veteran was totally disabled from 
employment.  Both opinions are based on nearly identical 
evaluations of the Veteran's history and his reported 
symptoms, with both noting his daily flashbacks, daily 
depression, problems with authority figures, problems 
working, and isolative behavior.  The September 2007 VA and 
January 2009 private opinions are therefore of equal 
probative value.  The evidence is, at the very least in 
equipoise.  

With all doubt resolved in the Veteran's favor, the medical 
evidence supports the finding that the Veteran's service-
connected disabilities prevent him from obtaining 
substantially gainful employment.  TDIU is warranted.  


ORDER

Entitlement to TDIU is granted. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


